DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 Response to Amendment
The amendment filed 01/12/2022 has been entered. Applicant has amended claims 5, 14, 15, 17, and 18. Claims 1-20 are currently pending in the instant application. Applicant has not added nor cancelled any claims. Applicant’s amendments have overcome the antecedent basis based 112(b) rejection previously set forth in the Final Office Action mailed 11/15/2021.
Response to Arguments
Applicant’s arguments, see pages 10 - 12, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1, 15, and 17 under35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration by the Examiner.
Regarding claim 1 …
	The examiner notes that Atif of an imaging device (400) including a birefringent device that is for use with an endoscope (153). The birefringent device is arranged in a plurality of concentric rings (Fig. 2F) and the polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travel through the birefringent material are different for at least two of the plurality of concentric rings (see arrows in Fig. 2F, see more detail in current 102 rejection below).
Regarding claim 17…
	The examiner notes that Buehler (2012/0281280) teaches of a birefringent device having a birefringent material (110) that is arranged in a plurality of concentric rings (119 and 172 and 171). The birefringent material has a first ring (172) with a greater width than the second ring (119, (see more details in current 103 rejection below).

Allowable Subject Matter
Claims 15-16 are allowed.
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record does not teach or otherwise render obvious the invention of independent claim 15 comprising inter alia wherein a birefringent device is positioned along an optical path between the endoscope and the image sensor, wherein the birefringent device includes birefringent material arranged in a plurality of concentric rings, and wherein the birefringent material of each of the concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings, and a central circular portion which is concentric with each of the plurality of concentric rings and which has a diameter such that the central circular portion is within an inner diameter of each of the plurality of concentric rings, wherein a birefringent material of the central circular portion is configured such that the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings, wherein an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured for use with a first endoscope with a larger diameter and second endoscope with a smaller diameter such that: light from the first endoscope is incident on the central circular portion and the plurality of concentric rings; and light from the second endoscope is incident on only the central circular portion; and processing the captured image to generate an output image.
	Atif teaches wherein a birefringent device is positioned along an optical path between the endoscope and the image sensor (153), wherein the birefringent device includes birefringent material ([0052]- The birefringent element 153 may comprise a birefringent material, for example a liquid crystal polymer layer) arranged in a plurality of concentric rings (Fig. 2F), and wherein the birefringent material of each of the concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings (Fig. 2F; [0053]), and a central circular portion which is concentric with each of the plurality of concentric rings (153a) and which has a diameter such that the central circular portion is within an inner diameter of each of the plurality of concentric rings (Fig. 2F), wherein a birefringent material of the central circular portion is configured such that the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings (Fig. 2F; [0053]). However, Atif does not teach wherein an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured for use with a first endoscope with a larger diameter and second endoscope with a smaller diameter such that: light from the first endoscope is incident on the central circular portion and the plurality of concentric rings; and light from the second endoscope is incident on only the central circular portion; and processing the captured image to generate an output image. Therefore, Atif does not meet all of the limitations of the currently pending claim.
	Buehler teaches wherein a birefringent device is positioned along an optical path between the endoscope and the image sensor (110), wherein the birefringent device includes birefringent material ([0061]- the birefringent device 110 includes a birefringent element of one or more birefringent materials) arranged in a plurality of concentric rings (Fig. 7B), and wherein the birefringent material of each of the concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings (Fig. 7B; [0087]), and a central circular portion which is concentric with each of the plurality of concentric rings (171) and which has a diameter such that the central circular portion is within an inner diameter of each of the plurality of concentric rings (Fig. 7B), wherein a birefringent material of the central circular portion is configured such that the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings (Fig. 7B; [0087]). However, Buehler does not teach wherein an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured for use with a first endoscope with a larger diameter and second endoscope with a smaller diameter such that: light from the first endoscope is incident on the central circular portion and the plurality of concentric rings; and light from the second endoscope is incident on only the central circular portion; and processing the captured image to generate an output image. Therefore, Buehler does not meet all of the limitations of the currently pending claim.
	Claims 5 and 14 recite analogous language and are allowable under the same rationale as set forth above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0281081 to Atif et al. (hereinafter “Atif”).
Regarding claim 1, Atif discloses in Fig 2E an imaging device for use with an endoscope ([0028]- an imaging system 400 with an imaging unit 100… The imaging system 400 may be part of a… camera for diagnostics or surgical methods), the imaging device comprising: 
	a lens arrangement operable to receive light from a scene captured by the endoscope and to form an image of the scene using the received light (Fig. 2E- lens unit 120; [0042]- the imaging unit 100 may include an aperture unit 110 , wherein during an exposure period radiation descriptive for an image of a scene or object passes through an aperture 115 of the aperture unit 110 and a lens unit 120 and incidents onto an imaging sensor unit 140); 
	an image sensor operable to capture the image of the scene formed by the lens arrangement (Fig. 4- imaging sensor unit 140); 
	a birefringent device positioned along an optical path between the endoscope and the image sensor (Fig. 2E- birefringent element 153), wherein the birefringent device includes: 
	a birefringent material ([0052]- The birefringent element 153 may comprise a birefringent material, for example a liquid crystal polymer layer) arranged in a plurality of concentric rings (Fig. 2F- birefringent element 153), and wherein the birefringent material of each of the plurality of concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travel through the birefringent material are different for at least two of the plurality of concentric rings (Fig. 2F; [0053]- the birefringent element 153 is divided into a plurality of zones 153 a , 153 b , 153 c , wherein in at least two of the zones 153 a , 153 b , 153 c the orientations of the uniaxial axes differ from each other); and 
	an image processor operable to process the captured image to generate an output image (Fig. 3A- image processing unit 200; [0037]- An image processing unit 200... computes a modified output image signal).
Regarding claim 2, Atif discloses the imaging device according to claim 1, and Atif further discloses wherein the polarization directions of the ordinary ray and the extraordinary ray differ by 90o for the at least two of the plurality of concentric rings (see arrows in Fig. 2F).
Regarding claim 3, Atif discloses the imaging device according to claim 2, and Atif further discloses wherein the birefringent device comprises a central circular portion (Fig. 2F- zone 153 a) which is concentric with each of the concentric rings (Fig. 2F- zones 153b and 153c) and which has a diameter such that the central circular portion is within an inner diameter of each of the concentric rings (Fig. 2F- zone 153 a), wherein a birefringent material of the central circular portion is configured such that the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings ([0053]- the birefringent element 153 is divided into a plurality of zones 153 a , 153 b , 153 c , wherein in at least two of the zones 153 a , 153 b , 153 c the orientations of the uniaxial axes differ from each other; Fig. 2F).
Regarding claim 6, Atif discloses the imaging device according to claim 1, and Atif further discloses wherein the birefringent device is positioned along an optical path between the endoscope and the lens arrangement (Fig. 2E - birefringent element 153).
Regarding claim 7, Atif discloses the imaging device according to claim 1, and Atif further discloses wherein the birefringent device is positioned at a pupil plane of the lens arrangement (Fig. 2E- the optical element being a birefringent element 153 arranged in an optical path of an imaging unit 100 in a pupil plane of a lens unit 120).
Regarding claim 8, Atif discloses the imaging device according to claim 1, and Atif further discloses wherein the image processor is operable to apply processing to the captured image so as to remove blur from the captured image, the blur being constant over a predetermined object distance range in the captured image in accordance with one or more characteristics of the birefringent device ([0056]- The image processing unit 200 includes inverse filter units 205... Each inverse filter unit 205 is a linear spatial filter, whose filter function is the inverse of the frequency response of a blurring function for the respective image signal).
Regarding claim 9, Atif discloses the imaging device according to claim 8, and Atif further discloses wherein the blur is defined by an in-focus point spread function ([0060]- The inverse filter function is designed on the basis of the obtained PSF for the image system containing the phase or birefringent element such that an all-in-focus image is obtained) and the processing comprises applying an inverse of the in-focus point spread function to the captured image ([0056]- The image processing unit 200 includes inverse filter units 205... Each inverse filter unit 205 is a linear spatial filter, whose filter function is the inverse of the frequency response of a blurring function for the respective image signal).
Regarding claim 11, Atif discloses a system, comprising: an optical device according to claim 1 ([0028]- an imaging system 400 with an imaging unit 100), and an endoscope ([0028]- an imaging system 400 with an imaging unit 100… The imaging system 400 may be part of a… camera for diagnostics or surgical methods) configured to captured light from the scene for use by the lens arrangement of the imaging device in forming an image of the scene on the image sensor of the imaging device (Fig. 2E- lens unit 120; [0042]- the imaging unit 100 may include an aperture unit 110 , wherein during an exposure period radiation descriptive for an image of a scene or object passes through an aperture 115 of the aperture unit 110 and a lens unit 120 and incidents onto an imaging sensor unit 140).
Regarding claim 12, Atif discloses a birefringent device (Fig. 2F- birefringent element 153) for use with an imaging device according to claim 1 ([0028]- an imaging system 400 with an imaging unit 100… The imaging system 400 may be part of a… camera for diagnostics or surgical methods), the birefringent device being positionable along an optical path between an endoscope for capturing light from a scene and an image sensor of the imaging device on which an image of the scene is formed using the captured light (Fig. 2F- birefringent element 153), wherein the birefringent device comprises birefringent material ([0052]- The birefringent element 153 may comprise a birefringent material, for example a liquid crystal polymer layer) arranged in a plurality of concentric rings ([0053]- the birefringent element 153 is divided into a plurality of zones 153 a , 153 b , 153 c , wherein in at least two of the zones 153 a , 153 b , 153 c), and wherein the birefringent material of each of the concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings (Fig. 2F; [0053]-the orientations of the uniaxial axes differ from each other); wherein: 
	the polarization directions of the ordinary ray and the extraordinary ray differ by 90o for the at least two of the plurality of concentric rings (Fig. 2F); and 
	the birefringent device comprises a central circular portion (Fig. 2F- zone 153 a) which is concentric with each of the concentric rings (Fig. 2F- zones 153b and 153c) and which has a diameter such that the central circular portion is within an inner diameter of each of the concentric rings (Fig. 2F- zone 153 a), wherein the birefringent material of the central circular portion is configured such that the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the directions of the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings ([0053]- the birefringent element 153 is divided into a plurality of zones 153 a , 153 b , 153 c , wherein in at least two of the zones 153 a , 153 b , 153 c the orientations of the uniaxial axes differ from each other; Fig. 2F).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0281081 to Atif et al. (hereinafter “Atif”) and in further view of JPH0915535 to Nishioka et al. (hereinafter “Nishioka”, all citations from the translation provided”).
Regarding claim 4, Atif discloses the imaging device according to claim 3, but Atif does not expressly teach wherein the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion differ by 45o to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings.
However, Nishioka teaches in Fig. 30 of an analogous birefringent device wherein the polarization directions of the ordinary ray and the extraordinary ray differ by 45o to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of rings (Fig. 30- see [Page 10] - the optical axis angle of elevation of the quartz plate 83 is 45 °, the optical axis azimuth is -90 °).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishioka that teach of a birefringent device wherein the polarization directions of the ordinary ray and the extraordinary ray differ by 45o into the teachings of Atif that teach differing polarization direction of the ordinary ray and the extraordinary ray. It would have been advantageous to make the combination to function as a strong optical element having wavelength dependency (Page 12 of Nishioka).
Regarding claim 13, Atif discloses a birefringent device according to claim 12, but Atif does not expressly teach wherein the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion differ by 45o to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings.
However, Nishioka teaches in Fig. 30 of an analogous birefringent device wherein the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion differ by 45o to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings (Fig. 30- see [Page 10] - the optical axis angle of elevation of the quartz plate 83 is 45 °, the optical axis azimuth is -90 °).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishioka that teach of a birefringent device wherein the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion differ by 45o to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings into the teachings of Atif that teach differing polarization direction of the ordinary ray and the extraordinary ray. It would have been advantageous to make the combination to function as a strong optical element having wavelength dependency (Page 12 of Nishioka).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0281081 to Atif et al. (hereinafter “Atif”) and in further view of U.S. Publication No. 2018/0132698 to Galstian et al. (hereinafter “Galstian”).
Regarding claim 10, Atif discloses the imaging device according to claim 1, an although Atif teaches an endoscope ([0028]- an imaging system 400 with an imaging unit 100… The imaging system 400 may be part of a… camera for diagnostics or surgical methods), Atif does not expressly teach wherein the endoscope is a medical endoscope.
However, Galstian teaches of an analogous imaging device wherein the endoscope is a medical endoscope (Fig. 1A- tunable optical device or probe 106; [0069]- the tunable optical device can be used in… medical endoscope applications).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Atif to include medical endoscope, as taught by Galstian. It would have been advantageous to make the combination to image other forms of samples ([0069] of Galstian).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0281081 to Atif et al. (hereinafter “Atif”) and U.S. Publication No.  2012/0281280 to Buehler et al. (hereinafter “Buehler”).
Regarding claim 17, Atif discloses an imaging device for use with an endoscope ([0028]- an imaging system 400 with an imaging unit 100… The imaging system 400 may be part of a… camera for diagnostics or surgical methods), the imaging device comprising: 
	a lens arrangement operable to receive light from a scene captured by the endoscope and to form an image of the scene using the received light (Fig. 2E- lens unit 120; [0042]- the imaging unit 100 may include an aperture unit 110 , wherein during an exposure period radiation descriptive for an image of a scene or object passes through an aperture 115 of the aperture unit 110 and a lens unit 120 and incidents onto an imaging sensor unit 140); 
	an image sensor operable to capture the image of the scene formed by the lens arrangement (Fig. 4- imaging sensor unit 140); and 
	a birefringent device positioned along an optical path between the endoscope and the image sensor (Fig. 2E- birefringent element 153), wherein the birefringent device includes: 
	a birefringent material  ([0052]- The birefringent element 153 may comprise a birefringent material, for example a liquid crystal polymer layer) arranged in a plurality of concentric rings (Fig. 2F- zones 153b and 153c) around a central circular region (Fig. 2F- zone 153 a), and wherein the birefringent material of each of the plurality of concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travel through the birefringent material are different for at least two of the plurality of concentric rings ([0053]- the birefringent element 153 is divided into a plurality of zones 153 a , 153 b , 153 c , wherein in at least two of the zones 153 a , 153 b , 153 c the orientations of the uniaxial axes differ from each other; Fig. 2F), wherein the plurality of concentric rings includes a first ring closest to the central circular region (Fig. 2F- zone 153b) and a second ring (Fig. 2F- zone 153c), but Atif does not expressly teach wherein a first width of the first ring is greater than a second width of the second ring.
However, Buehler teaches an analogous imaging device including a birefringent device (Fig. 7B- birefringent device 110), wherein the birefringent device includes: a birefringent material ([0061]- the birefringent device 110 includes a birefringent element of one or more birefringent materials) arranged in a plurality of concentric rings (Fig. 7B-transparent substrate 119 & outer annular zone (section) 172) around a central circular region (Fig. 7B-inner circular zone (section) 171) and wherein the birefringent material of each of the plurality of concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travel through the birefringent material are different for at least two of the plurality of concentric rings ([0087]- In the annular zone 172 the birefringence axes of the birefringent material are rotated against that in the circular section 171 by 90 degrees such that the two birefringence axes are interchanged), wherein the plurality of concentric rings includes a first ring closest to the central circular region (Fig. 7B- outer annular zone (section) 172) and a second ring (Fig. 7B-transparent substrate 119) wherein a first width of the first ring is greater than a second width of the second ring (Fig. 7B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first ring of Atif to have a first width that is greater than a second width of the second ring, as taught by Buehler. It would have been advantageous to make the combination to facilitate a greater extension of depth of field ([0058] of Buehler).
Regarding claim 18, Atif, as modified by Buehler, teaches the imaging device according to claim 17, but Atif does not expressly teach wherein a width and thickness of the birefringent material of the first ring and the second ring are set in accordance with a desired depth of field extension.
However, Buehler teaches of an analogous imaging device wherein a width and thickness of the birefringent material of the first ring and the second ring are set in accordance with a desired depth of field extension ([0040]- Other embodiments may use any combination of crystal axis distortion, thickness variation and variation of optical properties. All these degrees of design freedom can be utilized in an optimization procedure to achieve specific optical properties).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Buehler that teach a width and thickness of the birefringent material of the first ring and the second ring are set in accordance with a desired depth of field extension into the teachings of Atif, as modified by Buehler, that teach a birefringent material with a plurality of rings. It would have been advantageous to make the combination to facilitate a greater extension of depth of field ([0058] of Buehler).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0281081 to Atif et al. (hereinafter “Atif”) and U.S. Publication No. US 2012/0281280 to Buehler et al. (hereinafter “Buehler”) and in further view of JP 4383005 B2 to Iizuka et al. (hereinafter “Iizuka”).
Regarding claim 19, Atif discloses the imaging device according to claim 17, but neither Atif nor Buehler expressly teach wherein the plurality of concentric rings further includes a third ring, and a first difference in radius between the first ring and the second ring is different than a second difference in radius between the second ring and the third ring.
However, Iizuka teaches of analogous imaging device wherein the plurality of concentric rings further includes a third ring (Fig. 2- annular zone A12), and a first difference in radius between the first ring and the second ring is different than a second difference in radius between the second ring and the third ring (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Atif, in view of Buehler, to include a third ring and a first difference in radius between the first ring and the second ring is different than a second difference in radius between the second ring and the third ring, as taught by Iizuka. It would have been advantageous to make the combination to adjust the focal length at high speed ([0005] of Iizuka).
Regarding claim 20, Atif, as modified by Buehler & Iizuka, teaches the imaging device according to claim 19, but neither Atif nor Buehler expressly teach wherein the first difference is less than the second difference.
However, Iizuka teaches of analogous imaging device wherein the first difference is less than the second difference (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Atif, as modified by Buehler & Iizuka, to include the first difference being less than the second difference, as taught by Iizuka. It would have been advantageous to make the combination to adjust the focal length at high speed ([0005] of Iizuka).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795